DETAILED ACTION
This is a first action on the merits addressing applicant’s response 21 January 2022, to a requirement for election of species.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending
Claims 1, 3, 9, 14, 15 and 16 are examined.
Claims 2, 4-8, 10-13 and 17-24 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species II, Fig. 5 in the reply filed on 21 January 2022 is acknowledged.  The traversal is on the ground(s) of establishing the pressure relieve paths as disclosed in the various embodiments.  This is not found persuasive because applicant did not respectfully provide arguments traversing the rejection, but rather further iterated the various embodiments.  Applicant respectfully did not provide arguments as to why no burden is created, and the record does not appear to show that the various species are obvious variants, especially with respect to the pressure relief path being through the panel (e.g., claim 2) as opposed though the support frame (e.g., claim 3).  The examiner does agree with applicant’s position that claim 1 is generic, so should this claim be found allowable in a generic form, the dependent claims would naturally be allowable with respect to subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen (U.S. Patent 6,647,683).
Claim 1: Thomsen discloses an apparatus, comprising: 
at least one support frame comprising an upper frame (Fig. 1-3: 13) and a lower frame (40) configured to nest within the upper frame (as shown); 
at least one transparent panel (Col. 2 line 25; element  (32), one transparent panel of the at least one transparent panel being sandwiched in a respective pocket (receiving 32) formed between the upper frame (surface proximate 13) and the lower frame (portion 41; as shown, the pocket is between the two selected members); and 
a pressure relief path (44) configured to direct water through the apparatus, effective to dissipate energy from a wave impacting a bottom surface of the one transparent panel (as would be the result).  

Claim 3: Thomsen discloses the apparatus of claim 1, wherein the pressure relief path is disposed through the at least one support frame (as shown it is through one end to another end, which meets the limitation).  

Claim 9: Thomsen discloses the apparatus of claim 1, further comprising a cushion (not labeled but clearly shown as sealing strips between bottom surface of 32 and 42) disposed between the lower frame and the bottom surface of the one transparent panel (it is between the two elements even if not in direct contact with the two members) and configured to cause the one transparent panel to yield downward when an upper surface of the one transparent panel is stepped on (as would be the result).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen.

Claim 14: the prior art provides the apparatus of claim 1, except wherein the one transparent panel comprises a crowned upper surface.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The examiner takes the position that the shape of the panel would not impact the function of the apparatus, and one having ordinary skill in the art would have the desired shape based on the desired appearance of the panel.  Further, a crowned surface would assist in directing water off of the panel as desired. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Parker (U.S. Patent 6,413,618).

Claim 15: the prior art provides the apparatus of claim 1, except wherein the bottom surface comprises an opaque surface.  Parker teaches a similar glass system that incorporates an opaque surface on the bottom of the glass panel (claim 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the opaque surface based on the desired degree of light desired to pass through the panel.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of In view of Sandor (U.S. Patent 7,021,786).

Claim 16: The apparatus of claim 1, wherein the bottom surface comprises a reflective surface.  Sandor teaches a similar glass panel system that has a reflective surface on the bottom of a glass panel (Col. 2, lines 14-16).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the reflective surface to reduce the amount of light that is being transmitted through the panel.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Peeters (U.S. Patent 10,208,438), Weiss (U.S. Patent 9,163,449), Beltran Albarran (U.S. Publication 2015/0121780), Ringness (U.S. Patent 7,114,299), Regina (U.S. Patent 6,988,341), Nau (U.S. Patent 5,390,090) and Sampson (U.S. Patent 5,207,036), Leflar (U.S. Patent 4,498,265), Taylor (U.S. Patent 4,924,649) and Taylor (U.S. Patent 5,003,744).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649